Citation Nr: 0033416	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-02 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an inflammatory 
disorder diagnosed as rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to March 
1956.  

This appeal initially arose before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in March 1998 
from the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby the benefit 
sought on appeal was denied.  The appeal was remanded in May 
2000 for additional development.  That action being complete, 
the case is returned for our review.  

A hearing was held before the undersigned Member of the 
Board, sitting in Washington, D.C., via videoconferencing 
techniques with the Jackson, Mississippi, RO in November 
1999.  We note is this regard that the veteran submitted 
several VA Form 9s with differing hearing requests, but that 
he most recently requested a hearing with the Member of the 
Board via videoconferencing techniques in a July 1999 
statement, and that he expressly accepted this form of a 
hearing during his testimony in November 1999.  He was also 
afforded a local hearing in May 1999.  


FINDING OF FACT

An inflammatory disorder, diagnosed as rheumatoid arthritis, 
is not shown to be related to service.  


CONCLUSION OF LAW

An inflammatory disorder, diagnosed as rheumatoid arthritis, 
was not incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, we note that at the veteran's local 
hearing before the RO in May 1999, he referenced times that 
he may have been physically evaluated for potential job 
openings, and that the hearing officer suggested that he 
should obtain these records.  Costantino v. West, 12 Vet. 
App. 517 (1999).  However, the veteran stated that this was 
not possible due to the closing of these facilities and the 
unavailability of these records.  Thus, we find that the duty 
to assist has been satisfied in this case.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  To establish service 
connection for a disease not subject to presumptive service 
connection, a showing of continuity of symptomatology after 
discharge is required, unless there is medical evidence that 
the inservice condition, although not diagnosed as such in 
service, was 'chronic', see 38 C.F.R. § 3.303(b), or there is 
evidence that connects the current condition to the inservice 
condition, see 38 C.F.R. § 3.303(d).  Godfrey v. Brown, 7 
Vet. App. 398, 406 (1995).

That is, a veteran seeking disability benefits must establish 
the existence of a disability and a connection between the 
veteran's service and the disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within a specific time period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Active military service includes active duty, any period of 
active duty for training during which the individual was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or 
died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. §§ 101(24), 106 (West 1991).  

In the instant case, the veteran's service medical records 
show that he complained of arthralgia in 1952.  A record 
dated April 1952 shows that he was diagnosed with 
mononucleosis.  That record shows that he was complaining of 
pain in the back and pain, stiffness, and swelling in the 
knees.  X-ray reports were reportedly normal.  "There was 
never objective evidence of bone or joint pathology noted by 
us or the Orthopedic Department.  These symptoms were relived 
gradually by further rest, heat and exercise.  It is felt 
that his joint symptoms were merely a part of the generalized 
malaise and neuroasthenia experienced by many patients with 
this disease."  His separation examination report, dated 
March 1956, shows that his upper extremities, lower 
extremities, feet, and spine were clinically evaluated as 
normal.

The evidence subsequent to service shows that the veteran was 
extensively evaluated for his joint complaints.  Clinic notes 
dated February 1990 show that he reportedly had a positive 
rheumatoid arthritis (RA) laboratory test, and that his hands 
showed findings of early arthritis.  Records dated May 1990 
show that another RA test was negative, and that another 
physician had diagnosed him with fibrositis or fibromyalgia.  

The report of a May 1990 history and physical by a doctor 
D.G. shows that the veteran was first seen in May 1989, and 
was thought to have rheumatoid arthritis or gout.  

Another report, dated May 1990, shows an impression of 
fibrositis and possible underlying collagen disease.  The 
examiner, C.A., M.D., reported that the veteran's health 
generally "had been excellent up until around eighteen 
months ago when he developed swelling in both of his hands, 
nausea, vomiting, diarrhea.   Then in May 1989 he had a spell 
where he developed significant swelling in the right hand... 
."  The examiner concluded that "He does not have the 
classical presentation right now of rheumatoid arthritis".  

A letter dated July 1990 from K.S., M.D., shows that the 
veteran may have sero-negative rheumatoid arthritis, as his 
test results "flip flopped" between positive and negative 
results.  A report dated August 1990 by J.N., M.D. lists an 
impression of inflammatory arthritis, possibly rheumatoid, 
"with the history of intermittent swelling lasting two to 
three days, there is a possibility of this just being gout."  
A September 1990 letter from J.N., M.D., shows that the 
veteran's history, physical exam and laboratory tests "are 
pointing towards rheumatoid arthritis."  

A report dated December 1991 prepared by L.R., M.D., for the 
Social Security Administration (SSA) shows that the veteran 
carried a diagnosis of rheumatoid arthritis, and that he had 
the onset of disease in early 1989.  The examiner found a (1) 
history of rheumatoid arthritis, (2) no present evidence of 
active synovitis, and (3) probable fibromyalgia syndrome.  

A February 1992 letter from J.N., M.D. to the veteran's SSA 
disability attorney reports that the veteran had arthritis 
dating back to May 1990.  The examiner listed an impression 
of rheumatoid arthritis, active.  

A letter dated October 1992 from the veteran's SSA disability 
attorney to D.G., M.D. shows that the examiner indicated that 
the veteran was diagnosed with rheumatoid arthritis and 
oseatoarthritis.  

A lay statement by the veteran's wife shows that she received 
a letter from the veteran during service, and, in essence, 
that the veteran often wrote of his physical problems, 
including joint pain.  Additionally, the lay statement shows 
that the veteran was released 12 days late due to "sugar in 
his urine".  

A letter dated May 1999, by D.G., M.D., states that the 
examiner "reviewed the military records", and "[s]ince the 
age of 17, the patient has had problems with joint pain and 
swelling.  This has continued throughout the years."  The 
examiner concluded that his medical opinion was that the 
veteran's "arthritis has persisted at least back from his 
military service.  This is documented in the military service 
record."

The report of a June 1999 VA examination (VAE) shows that the 
veteran was diagnosed with rheumatoid arthritis in 1990.  The 
examiner also noted that the veteran gave a history of an 
acute attack of arthralgia while in the service, in 1952, 
that was attributed at that time to infectious mononucleosis.  
The examiner found that the review of his [service] records 
did not reveal any evidence of arthritis at that time.  The 
examiner also reported that it was a temporary attack of 
arthralgia that improved after that.  The examiner found that 
the veteran had rheumatoid arthritis, but that "we cannot 
link the attack of arthralgia and proteinuria during the 
service to the current rheumatoid arthritis condition.  This 
[veteran's] arthritis should have started several years 
[ago].  We are not able to verify the actual date of onset of 
rheumatoid arthritis[,] but it is unlikely that it started in 
1952."

The veteran testified at his personal hearing, in essence, 
that he manifested an arthritic disorder since his service 
that has increased in severity since that time.  However, we 
must point out that he has not demonstrated that he has any 
medical expertise or training which would qualify him to 
provide an opinion as to medical etiology.  Similarly, while 
we find his wife's statement to be credible to the best of 
her recollection, this evidence does not demonstrate the 
necessary medical nexus to service.  

Turning to the medical evidence, we do not find the May 1999 
opinion from D.G., M.D. probative.  First, that examiner had 
previously stated, in a May 1990 treatment record, that the 
veteran was first seen by him in 1989.  Second, although he 
references the veteran's military records, he does not state 
why he disagrees with both the opinion of the service 
examiner in 1952, and the current VA examiner, as to the 
relationship between the veteran's arthralgias and his 
mononucleosis.  Also, the examiner appears to state in the 
letter that the veteran had continuity of symptomatology from 
"the age of 17",  which "has continued throughout the 
years", however, the evidence does not show that he has 
treated the veteran since service, or that there were medical 
records available for his review from service to the present.  
We therefore find that this opinion letter is of little, if 
any, probative value.  

We do note that the veteran has been examined by many 
different examiners.  Although the veteran's inflammatory 
disorder appears complex, the onset of his disorder was 
repeatedly noted to have began sometime in 1988, 1989 or 
1990.  Specifically, clinic notes dated February 1990 reveal 
that his hands showed early findings of arthritis.  

Further, the June 1999 VAE report, although noting that a 
specific date of onset could not be given, specifically found 
that it was unlikely that his rheumatoid arthritis began in 
1952.  

Additionally, the veteran was also extensively evaluated in 
service, including orthopedic evaluation and x-ray 
examination at the time of his arthralgia, and was found only 
to have mononucleosis.  His separation examination report, 
dated March 1956, shows that his upper extremities, lower 
extremities, feet, and spine were clinically evaluated as 
normal.

Thus, we find that a preponderance of the evidence is against 
the claim for service connection for rheumatoid arthritis, 
and we must accordingly deny the claim. 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an inflammatory 
disorder diagnosed as rheumatoid arthritis is denied.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

